       Case 1:19-cr-10113-FDS Document 49 Filed 03/19/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA          )
                                  )
           v.                     )       Criminal No: 19-10113-FDS
LOUIS D. COLEMAN, III             )
           Defendant.             )

                     JOINT INTERIM STATUS REPORT

     Pursuant to Local Rule 116.5(b), the parties hereby file
the following Interim Status Report prepared in connection with
the Interim Status Conference scheduled for March 26, 2020.

     (1)(2)(3) Automatic Discovery/Pending Discovery Requests

     The Government has provided voluminous automatic discovery
in this case, which the defense is still reviewing. On October
5, 2019 and on December 10, 2019, the defendant requested
additional discovery. The Government has responded to these
requests, including by providing additional discovery, and is
in the process of completing its production of materials
pursuant to these requests. The defendant reserves the right to
make additional discovery requests when the Government’s
production is complete.
     In addition, the defendant filed a motion pursuant to Fed.
R. Crim. P. 17(c)(1) for records pertaining to law
enforcement’s warrantless real-time tracking of Coleman’s
vehicle and cellular telephone. That motion was allowed, and
subpoenas have been served on the record holders, but the
ordered records have yet to be produced.

     (4)   Protective Orders

     No protective orders are anticipated by the parties at
this time. Should that change, the parties will address those
issues promptly.



                                      4
      Case 1:19-cr-10113-FDS Document 49 Filed 03/19/20 Page 2 of 3




     (5) Pretrial Motions

     The defendant will decide whether any additional pretrial
motions will be filed once the discovery process is complete.


     (6)   Expert Disclosure

     The parties propose that the government provide expert
disclosure 45 days prior to trial and the defendant provide
expert disclosure 14 days prior to trial.


     (7) Speedy Trial Clock

     The parties agree that all periods have been previously
excluded under the Speedy Trial Clock. The parties also agree
that the period from the Interim Appearance to the next Interim
Status Conference should also be excluded.

     (8)   Defense of Insanity or Alibi

     The defendant requests that the issue of whether he intends
to pursue a defense of insanity, public authority, or alibi be
deferred to the next status conference.


     (9)   Status of Plea Discussions and Estimated Length of
           Trial

     The parties have not engaged in plea discussions to date.
If this matter continues to trial, the Government estimates 3
weeks of trial presentation.

     (10) Interim Status Conference

     In light of the COVID-19 pandemic, and the extraordinary
precautions being taken in response to the pandemic, the parties
anticipate some delay in the production and review of additional
discovery. The parties respectfully request that the Court
cancel the status conference scheduled for March 26, 2020, and
schedule another Interim Status Conference to occur 45 days
                                    4
         Case 1:19-cr-10113-FDS Document 49 Filed 03/19/20 Page 3 of 3



hence.
     The parties respectfully request that the Court exclude the
period between March 26, 2020, and the next Interim Status
Conference be excluded from all Speedy Trial calculations
pursuant to 18 U.S.C. § 3161(h)(7)(A) on the ground that the
ends of justice served by continuing the matter to facilitate
the discovery process outweigh the best interest of the public
and the defendant in a speedy trial.

                                           Respectfully submitted,

                                           ANDREW E. LELLING
                                           United States Attorney

                                    By:    /s/ Kenneth G. Shine
                                           KENNETH G. SHINE
                                           ROBERT E. RICHARDSON
                                           WILLIAM F. ABELY
                                           Assistant U.S. Attorneys

                                           LOUIS D. COLEMAN, III

                                    By:    /s/ Jane F. Peachy, Esq.
                                           JANE F. PEACHY, ESQ
                                           DAVID P. HOOSE, ESQ.
                                           WADE ZOLYNSKI, ESQ.




                          CERTIFICATE OF SERVICE

     This is to certify that I have this day served a copy of
the foregoing upon all counsel of record by electronic filing
notice.

                                           /s/ Jane F. Peachy
                                           JANE F. PEACHY




                                       4
